[Cite as State v. Shepard, 2022-Ohio-2776.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                      :

                 Plaintiff-Appellee,                :
                                                             No. 111162
                 v.                                 :

TYSHAWN SHEPARD,                                    :

                 Defendant-Appellant.               :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: August 11, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                    Case Nos. CR-20-653555-A, CR-20-654029-A,
                       CR-20-654033-A, and CR-20-654172-A


                                              Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Fallon Kilbane McNally, Assistant
                 Prosecuting Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Robert B. McCaleb, Assistant Public Defender, for
                 appellant.
EILEEN T. GALLAGHER, J.:

              In this consolidated appeal, defendant-appellant, Tyshawn Shepard

(“Shepard”), appeals from his sentence. He raises the following assignment of error

for review:

      The trial court erred when it found S.B. 201 to be constitutional and
      imposed an indefinite sentence pursuant to S.B. 201.

              After careful review of the record and relevant case law, we affirm

Shepard’s sentence.

                      I. Factual and Procedural History

              In Cuyahoga C.P. No. CR-20-653555-A, Shepard pleaded guilty to drug

possession in violation of R.C. 2925.11(A), a felony of the second degree. Over

defense counsel’s objection, Shepard was sentenced to an indefinite prison term of

eight to twelve years under the Reagan Tokes Law.

              In Cuyahoga C.P. No. CR-20-654029-A, Shepard pleaded guilty to

assault in violation of R.C. 2903.13(A), a felony of the fifth degree. Shepard was

sentenced to a six-month term of imprisonment.

              In Cuyahoga C.P. No. CR-20-654033-A, Shepard pleaded guilty to

burglary in violation of R.C. 2911.12(A)(3), a felony of the third degree; and theft in

violation of R.C. 2913.02(A)(1), a felony of the fifth degree. Shepard was sentenced

to a 30-month term of imprisonment on the burglary offense, to run concurrently

with a six-month term of imprisonment on the theft offense.
             In Cuyahoga C.P. No. CR-20-654172-A, Shepard pleaded guilty to

burglary in violation of R.C. 2911.12(B), a felony of the fourth degree; burglary in

violation of R.C. 2911.12(B), a felony of the fourth degree; attempted having weapons

while under disability in violation of R.C. 2923.02 and 2923.13(A)(2), a felony of the

fourth degree; misuse of credit cards in violation of R.C. 2913.21(B)(2), a felony of

the fifth degree; and resisting arrest in violation of R.C. 2921.33(A), a misdemeanor

of the second degree. Shepard was sentenced a 12-month term of imprisonment on

each burglary offense, a 12-month term of imprisonment on the attempted having

weapons while under disability offense, a six-month term of imprisonment on the

misuse of credit cards offense, and a 90-day term of imprisonment on the resisting

arrest offense. Each sentence imposed in Case No. CR-20-654172-A was ordered to

run concurrently, for a total prison term of 12 months.

            The aggregate sentences imposed in Case Nos. CR-20-653555-A, CR-

20-654029-A, CR-20-654033-A, and CR-20-654172-A were ordered to run

concurrently with each other.

             Shepard now appeals from the trial court’s sentence.

                                II. Law and Analysis

             In his sole assignment of error, Shepard argues the trial court erred in

sentencing him under the Reagan Tokes Law, which became effective March 22,

2019. He contends the Reagan Tokes Law is unconstitutional because it violates the

constitutional right to trial by a jury, separation-of-powers doctrine, and due

process.
               As acknowledged by Shepard on appeal, the question of whether the

Reagan Tokes Law is constitutional was decided in this court’s en banc opinion in

State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.). There, this court

found “that the Reagan Tokes Law, as defined under R.C. 2901.011, is not

unconstitutional,” and reaffirmed the principles established in State v. Gamble,

2021-Ohio-1810, 173 N.E.3d 132 (8th Dist.); State v. Simmons, 2021-Ohio-939, 169

N.E.3d 728 (8th Dist.); and State v. Wilburn, 2021-Ohio-578, 168 N.E.3d 873 (8th

Dist.). See Delvallie at ¶ 17. Because Shepard does not advance any novel argument

left unaddressed by the Delvallie decision, we find the constitutional challenges

presented in this appeal are overruled.1

              Shepard’s sole assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.               The defendant’s

conviction having been affirmed, any bail pending is terminated. Case remanded to

the trial court for execution of sentence.




      1 Neither party has raised any issues as to the imposed sentence and, therefore, any

determination as to the validity of the sentence is beyond the scope of this direct appeal.
State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, 159 N.E.3d 248, ¶ 26; State v.
Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, 162 N.E.3d 776, ¶ 27.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LISA B. FORBES, P.J., and
EMANUELLA D. GROVES, J., CONCUR


N.B. Judge Eileen T. Gallagher joined the dissent by Judge Lisa B. Forbes in
Delvallie and would have found that R.C. 2967.271(C) and (D) of the Reagan Tokes
Law are unconstitutional.

Judge Lisa B. Forbes is constrained to apply Delvallie. For a full explanation,
see State v. Delvallie, 2022-Ohio-470, 185 N.E.3d 536 (8th Dist.) (Forbes, J.,
dissenting).

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.